Citation Nr: 1223731	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-11 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran withdrew his request for a hearing before the Board. 

The claim of service connection for posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


FINDING OF FACT

In June 2012 in writing, the Veteran withdrew from the appeal the claims of service connection for a skin disability and for a sinus disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the claims of service connection for a skin disability and for a sinus disability have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran perfected an appeal on the claims of service connection for a skin disability and for a sinus disability. 

In June 2012 in correspondence in writing, the Veteran withdrew the appeal of the claims.  

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant.  38 C.F.R. § 20.204(a).

The Veteran withdrew the claims of service connection for a skin disability and for a sinus disability in writing before the Board promulgated a decision on the claims. The Board consequently does not have jurisdiction to review the claims and the claims are dismissed.


ORDER

The appeal of the claims of service connection for a skin disability and for a sinus disability is dismissed. 


REMAND

On the claim of service connection for posttraumatic stress disorder, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of service connection for posttraumatic stress disorder also encompasses other psychiatric disorders, that is, a single claim of service connection, not separate claims.  



On VA examination in February 2012, VA examiner noted that the Veteran was diagnosed with depression by a VA physician at the Phoenix VA Medical Center in July 2007 and that the Veteran had received treatment at the Mesa Vet Center in either 2009 or 2010.  

VA records not in the Veteran's file are deemed to be in constructive possession of VA.  Also a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, the claim is REMANDED for the following actions:

1.  Obtain VA records from the Phoenix VA Medical Center from 2007 and from the Mesa Vet Center from 2008 to 2011. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  If there is evidence of a psychiatric disorder other than posttraumatic stress disorder during the appeal period:

a).  Ensure VCAA compliance with the duty to notify and the duty to assist, and,








b).  Afford the Veteran a VA examination to determine whether a psychiatric disorder other than posttraumatic stress disorder more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), had onset in service from July 1966 to July 1968. 

The Veteran's file should be made available to the examiner.

2.  After the above development, adjudicate the claims of service connection for posttraumatic stress disorder and of service connection for a psychiatric disorder other than posttraumatic stress disorder, if applicable.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


